2. Situation of Burmese refugees in Thailand
The next item is the debate on six motions for resolutions on the situation of Burmese refugees in Thailand.
author. - (NL) Madam President, Burma is known as a violent military dictatorship in which a caste of profiteers has been able to hang onto power for many years. Oppression and poverty have caused many people to flee the country, or to try to do so.
The country's ethnic diversity both justifies and reinforces this dictatorship. In large areas, minority peoples are in the majority. They pursue autonomy and organise protests against the central dictatorship. The military leaders consider their dictatorship necessary to be able to keep the country together permanently and to subjugate the rebellious people. They are more interested in the territory than in the people who live in it. By issuing major exploitation concessions to foreign businesses, vital sources of income are taken from the indigenous people, with nature and the environment being seriously damaged in the process.
The need to flee the country is further reinforced by the fact that no consideration is given to the regional majority peoples. The regime is keen to eliminate troublesome groups, either by killing them or by chasing them out of the country. Many flee into the sea in makeshift dinghies, running the considerable risk of drowning. Burma's neighbour, Thailand, has seen many refugees cross the border: according to some estimates, as many as two million people have fled over the past 25 years, and tens of thousands who have been refused entry remain homeless in the no man's land along the border.
Unfortunately, feelings of sympathy or solidarity with refugees are even less well developed in South East Asia than they are in Europe. Very often, refugees are sent home, even if this means certain death. Public opinion shows little interest, even if it involves people who share their religion, such as the Muslim boat refugees who ended up in Indonesia from Burma.
Governments also give priority to good relations with their colleagues in dictatorial states, instead of bringing pressure to bear in order to improve the situation there. Some in Europe even tend towards adopting a similar attitude, and we can see the disastrous impact this has in Asia. This is another reason why we should urge the Asian countries to find a solution.
author. - Madam President, this case highlights the plight of a minority in a country where minorities are at best marginalised and at worst brutalised. The Rohingya people have suffered double discrimination for years. As Muslims, they are being denied the right to practise their faith freely, a right that we in the EU recognise as fundamental, and their mosques have been damaged and desecrated. As an ethnic minority, the Rohingya people are systematically denied civil rights that most of the rest of the world take for granted: the right to marry, the right to move freely, the right to citizenship of the country they live in, and the right to a proper education.
In praising our own progressive achievements in the field of human rights, we in the EU can tend to lose sight of the fact that many people in the world lack even these basic entitlements. We in this House are well aware of the plight of the people of Burma generally, but since the riots by Buddhist monks of 2007, that country has rather faded somewhat from the public consciousness.
The appalling fate of the little-known-about Rohingya people, especially those fleeing by boat as refugees that are the subject of this resolution, has renewed our attention on the despotic regime in Burma, a country so rich in human potential otherwise. The brutality of the military junta stands in stark contrast to the action of Thailand, which has only partially, in my view, discharged its responsibility for the Rohingya refugees as it unfortunately alleges that most of them are purely economic refugees which I believe to be highly unlikely, and tried sending them back. Thailand must take more seriously its growing role as a force for stability and humanity in the region.
In contrast, we can expect very little from the brutal Burmese military leaders, impervious as they have been to our many pleas for years. I hope that the junta generals' contempt for civilised opinion one day comes back to haunt them, possibly in an international criminal tribunal, when Burma is finally freed of tyranny.
author. - Madam President, the brutal regime governing Burma has, for some time now, been causing thousands of civilians to leave that country in search of a more secure future and a better standard of living in neighbouring Thailand or, via Thailand, in other South-East Asian countries.
Amongst these destitute people are the indigenous Rohingya community of Western Burma who, in recent years, have been the victims of ethnic cleansing carried out by the Burmese Government. Unfortunately, the Thai authorities have not provided those refugees with the humanitarian assistance they so clearly deserve. Instead, it is reported that these people have been fiercely persecuted. We call on the Thai Government to respect the human rights of Burmese refugees and to treat them with respect, compassion, dignity and humanity.
This resolution also gives me the opportunity to deal with the issue of the 41-year-old Australian writer of Cypriot origin, Harry Nicolaides, who was sentenced to three years' imprisonment in Thailand for allegedly insulting the country's Royal Family in a novel he wrote in 2005. Mr Nicolaides was teaching English at a Thai university at the time, and in his novel he only makes an anonymous reference to a member of the Thai Royal Family, and the incriminated work is clearly fictitious.
During his trial, Mr Nicolaides was paraded in front of the international media in chains and told reporters that he had endured unspeakable suffering. Mr Nicolaides has apologised to the Thai Royal Family and has made an appeal for royal grace.
We believe that Mr Nicolaides has been subjected to enough punishment and ill-treatment by the Thai authorities, who have handled this case most insensitively and inappropriately, and we call on them, as well as the Royal Family, to effect Mr Nicolaides' immediate release and return to his home in Australia. To not do so would be most unwise, pitiful and damaging to Thailand.
Madam President, today we are talking about Sri Lanka, Burma and Thailand. During other sessions, we have talked about other countries. However, it is always about unceasing civil wars, about murders, about the violation of basic human rights.
We will never stop these atrocious crimes if we do not recognise the political forces and the unscrupulous external interests which lie behind these wars. These wars would never be able to last indefinitely in poor countries, which would not be able to afford them at all, if there were not external interests behind it all.
Therefore, we must do two things to check this process. Firstly, we must recognise what these interests and political forces are and, using political methods, tell them to stop. Secondly, we must establish an expeditionary, police and military corps which will take preventative measures where political means do not work. The European Union is able to do this.
author. - Madam President, the treatment and discrimination of the Rohingya people appals us all. As a Muslim minority in Buddhist Burma, they are not recognised as one of Burma's ethnic minorities. They have few legal rights and, as Amendment 3 tabled by Glenys Kinnock highlights, they face deliberate impoverishment, denial of citizenship, denial of freedom of movement, arbitrary taxation, land confiscation and the denial of permission to marry.
It is no wonder that many attempt to leave Burma as they have no other option. The shocking reports that a thousand Rohingya boat people over a 12-day period, who, instead of being brought to safety by the Thai authorities who discovered them, were instead towed into international waters without navigational equipment, food and water and left to fend for themselves, sickens anyone with an iota of human decency.
Only yesterday, an article in The Guardian highlighted other incidents. The latest case involved 220 men, who were discovered in an open craft by fishermen. These refugees claimed they were detained by Thai authorities on a remote island for two months, and that they were beaten before being forced onto boats and left to their fate.
The abuse and lack of international coordinated action to help the Rohingya must be addressed. Thailand must also take responsibility. The Thai Prime Minister must act. The problems of abuse at the hands of Thai officials must be seriously addressed. The Thai Government must sign the 1951 UN Convention relating to the status of refugees and the 1967 Protocol. As Joel Chamy, Vice-President of Washington-based Refugees International, said, the Rohingya need protection and asylum.
Thailand has said it is unwilling to grant that, but that is a problem that will not go away. There are ongoing reports of the treatment of Burmese refugees who enter Malaysia. Many of these people are sold as slaves, the women and children are forced into sexual slavery and the men are sold as forced labour onto fishing vessels. Some of this fish may even enter the EU market. I hope that today, we can highlight the plight of Burmese refugees and particularly the plight of the Rohingya.
Two weeks ago, I had the opportunity to visit the people of Burma and the border between Thailand and Burma. There I saw with my own eyes the injustice with which we treat some parts of the world in political and media terms.
All too often, we are only moved by headline news. What we have seen in Burma, which is now no longer on the front pages, is a drama that is not so different from what has mobilised us in many other cases.
We have very clear examples of persecution, torture, illegal detention, rape and other atrocities committed by the Burmese military junta. One of the most shameful recent actions has been the adoption of a so-called constitution that violates the most basic democratic principles and guarantees almost complete impunity for all the acts I have just mentioned.
It is quite understandable that people flee from this situation, as the Karen population has been doing for several years and, as we are today reporting in the resolution, the Rohingya people has also done, being intercepted in Thailand.
In this respect, I noted during my visit that both Thailand and the international community have assumed a disturbing attitude of submission to the junta. For example, many lawyers associations, opposition parties, refugees and political prisoners have alerted us to the terrible consequences that would befall the Burmese people if the international community and, in particular, the European Union were to support and endorse the sham elections that have been called by the SPDC for 2010. They warn us that this would give carte blanche to the junta to continue committing a wide range of crimes with impunity.
The political and ethnic groups that oppose the junta are very well organised and have drawn up an alternative constitution that is much more in line with the principles that we say we defend in the European Union. Therefore, for us to abandon them to their fate would be a mistake and would make us accomplices, whether active or passive, to the Burmese dictatorship.
Madam President, Commissioner, ladies and gentlemen, yesterday I saw some images of Rohingya refugees from Burma. It is human suffering that characterises life on board these makeshift boats.
After a brief detention period, the Thai navy guided them out of their territorial waters and left them destitute. And yet, Thailand wants to show itself as being welcoming to refugees and asylum seekers. Moreover, as a direct neighbour of Burma's, Thailand is well aware of the inhumane living conditions created by the junta, which is driving many Burmese to emigrate, risking their lives during crossings that I would describe as death crossings.
We call on Thailand and the other ASEAN countries to search for a lasting solution for the refugees, and mainly for the Rohingya people, whom we are talking about today.
We should also like to call on Thailand to ratify the 1951 United Nations Convention on Refugees and the 1967 Protocol.
Madam President, the problem of human rights violations in Burma has been discussed several times during the current term of office of the European Parliament.
Burma, a country known for its wonderful Buddhist temples which abound in gold, is also a prison for thousands of Burmese. They live in one of the biggest political regimes in the world, from which they try to escape - to the USA, Australia, Canada and to European countries and their neighbours. After adopting resolutions calling for the release of thousands of political prisoners, including many opposition leaders and with a Nobel Prize laureate foremost among them, and after protests from international organisations against the conscription of children in Burma, who are then forced to work and are denied proper care, today we are discussing the problem of human rights violations.
During their flight from this Burmese hell, thousands of people - members of the Muslim minority - have been captured in their boats in Thai territorial waters, towed into international waters and left without navigational equipment or food supplies, and some have been imprisoned.
The Muslim ethnic minority is also being persecuted by the ruling military regime in Burma. This includes incidents of denial of citizens' rights, imprisonment, limited access to education, barriers to marriage, restrictions on free movement, and the destruction of mosques, churches and other places of worship. Although we should appreciate the permission granted by the Thai authorities for the temporary stay of refugees there, and also the declaration of the Prime Minister of Thailand in which he has announced an investigation, recent events are nevertheless an obvious example of the violation of human rights by the Thais.
Of course we endorse the resolution which, however, does not alter the human tragedies in the region, where the background to the conflicts is not only the inhumane military regime and religious conflicts, but also the interests of various forces. It is therefore necessary to oppose more effectively both the military junta and the separatist tendencies of groups which persecute people who profess a different faith.
(PL) Madam President, in recent years, thousands of Burmese have left their country for fear of repression by the ruling military regime and because of the spreading hunger, seeking refuge in Thailand or in neighbouring countries of South-East Asia. This problem mainly concerns the Rohingya ethnic minority, who live in the western part of the country. They are systematically denied citizenship, their freedom of speech and freedom of movement are limited, and they are denied other basic human rights.
The problem of Burmese refugees has a regional dimension, and neighbouring countries, such as India, Bangladesh and Indonesia, must work more closely together to resolve the problem and to provide the refugees with suitable care and shelter. International agencies are reporting cases of the inhumane treatment of Burmese refugees and of their brutal deportation, which is synonymous with sentencing them to certain death. When the Thai Coastguard pushed out to open sea a boat with a thousand refugees but no food supplies on board, it was an inhumane act and led to the deaths of many of the refugees.
In addition, the actions of the Burmese military regime and the acts of violence against the Rohingya minority should be strongly condemned, and calls should be made for them to have full citizens' rights restored.
(LT) There are two sides to these tragic events on the Burma-Thailand border. It is regrettable that the Thai authorities have resorted to indefensible measures, all the more so because Thailand is known as a state which respects human rights and which takes in many refugees. The Prime Minister has stated that these events will be investigated and that those who behaved improperly towards the Burmese boat refugees will be punished. Let us hope that these pledges will be fulfilled. On the other hand, it is not the first time we have discussed the brazen and inadmissible conduct of the Burmese regime. I think that the European Union should take stricter measures and, certainly, we expect not just words but actions on the part of the larger states. China, in particular, must put pressure on Burma to respect the rights of the opposition and minorities there.
Madam President, today this House adopted a report on minimum standards for the reception of asylum seekers. This must also be relevant to countries like Burma or Thailand. It is to the credit of representatives of the European Parliament that we are standing up today in defence of the rights of a Muslim minority in Burma.
The situation has become shocking and alarming, with Thai soldiers forcing these Burmese refugees out into the ocean in boats without engines; at least 500 are believed to have died. For Thailand, the survivors' accounts are damning, to say the least. Sending refugees back to danger is bad enough, but casting them adrift to die is much worse. Others have been left to work as slave labour in Thailand.
The Prime Minister, to his credit, has promised a full investigation, but we need to support him in acting independently of his army and following the international norms of human behaviour.
(PL) Madam President, in this Chamber, we have spoken many times of the situation in Burma. Therefore it surprises no one that the endangered Burmese people should make such drastic attempts at escape across the Andaman Sea.
Those who reach the coast of Thailand are often treated in an inhumane manner. They are sent out to sea with tied hands and in boats without engines. Forty-six members of the Rohingya minority have been taken prisoner by the Thailand Internal Security Operations Command after reaching the island of Phrathong. They do not have legal assistance, neither do they have contact with lawyers for refugee affairs. Immediate humanitarian aid and refuge is needed for Burmese refugees.
Member of the Commission. - Madam President, the European Commission, as a matter of priority, is following the situation in Myanmar and Thailand, including the recent incidents where refugees from Bangladesh and Myanmar were stranded in Thailand.
Thailand hosts approximately 140 000 refugees in nine camps along the border. More than one million Myanmar citizens constitute an important part of the workforce in Thailand in the agricultural sector, in textiles and in the tourism sector. The Rohingya boat people trapped in Thailand are part of the multi-faceted, forced or voluntary emigration from Myanmar. Moreover, Thailand has other refugee issues to settle as well, such as the Hmong people from Laos.
The complexity of these issues requires a comprehensive political, humanitarian, economic and social solution. The Commission is conducting an intensive debate with the international community and the Thai Government, in a search for possible solutions.
Recent political uncertainties in Thailand interrupted the dialogue with the Government on this issue, but that is temporary. Thus, the Commission expects that the EU's initiative vis-à-vis the Government will result in a constructive approach.
On 29 January 2009, the EU Troika, at ambassador level in Bangkok, expressed its concerns to the Thai authorities. It welcomed the Thai Government's intention to investigate the incidents fully, and to share its findings, and urged the Thai Government to treat boat people arriving in Thai waters according to international humanitarian and human rights standards.
The Commission welcomes the Government's intention to allow the Office of the UN High Commissioner for Refugees access to the boat people.
The Commission encourages the Thai Government to seek regional cooperation, involving also the UN High Commissioner for Refugees, as the Rohingya issue and the other displacement issues mentioned earlier need a comprehensive response.
In conclusion, a sustainable solution cannot be the result of short-term security considerations, but must take into account long-term humanitarian, political and socio-economic concerns.
Despite the fact that Thailand is not party to the 1951 Refugee Convention, the Royal Thai Government has, in the past, displayed a measure of humanitarian concern. The Commission will continue to remind the Thai authorities to strictly adhere to international human rights standards as a prerequisite for any solution.
The debate is closed.
The vote will take place at the end of the debates.